Citation Nr: 1757374	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-31-354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 2015 for the grant of a 20 percent rating for left shoulder disability.

2.  Entitlement to an effective date earlier than March 23, 2015 for the grant of entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from May 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The March 2016 rating decision provided an increased 20 percent rating for the Veteran's left shoulder disability, and granted entitlement to TDIU, both effective March 23, 2015.  The Veteran has appealed the effective dates assigned for both of these decisions. 

Procedural history

This case has a complicated procedural history, which the Board needs to address to explain the movement of these claims, as well as the Board's ability to address the effective date of the Veteran's left shoulder disability.

On May 29, 2008, the Veteran filed claims for service connection for residuals of a left meniscectomy with osteoarthritis and service connection for a left shoulder disability.  In a November 2008 rating decision, the Veteran's left knee claim was granted with an initial 10 percent rating and his left shoulder claim was denied.  The Veteran was notified of this decision in November 2008.  On his December 2008 substantive appeal for his left ankle disability, the Veteran remarked that he had knee pain and ankle instability that resulted in a fall, breaking his left shoulder.  He stated he was permanently wearing braces for his knee and ankle.  

In July 2010, a Board decision denied an increased rating for the Veteran's left ankle disability.  The Board decision also included a remand of the issues of an increased rating for the Veteran's left knee and service connection for his left shoulder disability.  The Board decision noted that the issues were addressed in a November 2008 rating decision and that the Veteran provided a notice of disagreement (NOD) in February 2010.  This Board member notes that a February 2010 NOD would not be timely for the November 2008 rating decision; however, the July 2010 Board remand required a Statement of the Case (SOC) be issued for these two issues.  In December 2010, the RO issued the SOC for an increased rating for the left knee and service connection for the left shoulder.  The Veteran submitted a timely substantive appeal in December 2010.

In November 2013, the Veteran testified before a Veterans Law Judge regarding his increased knee and service connection shoulder claims.  A transcript of that hearing is contained in the legacy content electronic documents.  The hearing did not include testimony regarding the Veteran's employability.

In January 2014, the Veteran's increased left knee rating and service connection left shoulder claim were remanded by the Board for VA examinations.   Following VA examinations, in a July 2014 rating decision, the Veteran's claim for service connection for a left shoulder disability was granted, with an initial 10 percent rating effective May 29, 2008 (date of claim). 

In October 2014, a Board decision denied an increased rating for the Veteran's left knee based on range of motion, but provided a separate 10 percent rating for symptomatic removal of semilunar cartilage.  In the decision, the Board found that the issue of entitlement to TDIU was not raised under Rice.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.) 

The Veteran, via his representative, appealed the issue of his entitlement to TDIU to the Court of Appeals for Veterans Claims (CAVC).  In a March 2015 Joint Motion for Remand (JMR), the October 2014 "denial" of TDIU, which was couched as a finding that TDIU was not raised, was vacated.  The JMR specifically noted that the Veteran's knee ratings were not appealed.

In May 2015, the Board remanded the issue of entitlement to TDIU so that the Veteran could be afforded updated VA examinations which addressed the functional limitations of his service-connected disabilities.  

Following these examinations, in a March 2016 rating decision the RO granted entitlement to TDIU and granted an increased rating for the Veteran's left shoulder disability.  Here, the case becomes more complicated.  The Veteran's 20 percent rating for his left shoulder disability was provided March 23, 2015 because that was the "date of claim for individual unemployability received via Joint Motion for Remand."  The March 23, 2015 date was provided as his effective date for TDIU because the increased 20 percent rating for his left shoulder from that date allowed him to meet the schedular criteria for TDIU.  These dates will be further addressed below.

The Board notes that the Veteran had a hearing before a different VLJ than the undersigned in 2013.  The 2013 hearing addressed the Veteran's increased left knee claim and service connection left shoulder claim.  He was subsequently granted service connection for his left shoulder, and the 2013 hearing VLJ denied an increased rating for the Veteran's left knee range of motion and provided a separate rating for symptomatic removal of cartilage.  During the October 2014 decision, the prior VLJ found that TDIU was not raised.  From this finding, the current claim for an earlier effective date for TDIU has arisen, and brought with it the claim for an earlier effective date for an increased rating for a left shoulder disability.   However, the prior VLJ did not receive hearing testimony related to the Veteran's employability in 2013.  As the increased knee claims are not on appeal, and the 2013 hearing did not address employability (and given the favorable decisions provided herein), the Board finds that the undersigned VLJ can address these issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 2014 rating decision granted entitlement to service connection for a left shoulder disability with an initial 10 percent rating, effective May 29, 2008.  Within one year, in May 2015, an addendum medical opinion regarding the Veteran's left shoulder range of motion was provided.  A June 2015 rating decision continued the 10 percent rating for the Veteran's left shoulder disability.  Within one year of that rating decision, in March 2016, the Veteran was afforded an additional VA examination.

2.  A March 2016 rating decision provided a 20 percent rating, effective March 23, 2015, the date of a JMR addressing the Veteran's claim for TDIU.  The Veteran appealed the effective date assigned.

3.  As new and material evidence was added to the claims file within one year of both the July 2014 and June 2015 rating decisions, the July 2014 rating decision did not become final.  

4.  Resolving reasonable doubt in the Veteran's favor, his left shoulder range of motion was limited to shoulder height during a flare-up during the entire period on appeal.

5.  With the grant of an earlier effective date for the 20 percent rating for the Veteran's left shoulder from May 29, 2008, the Veteran meets the schedular requirement for TDIU effective May 29, 2008.

7.  The Veteran has a high school education, listed as "trade school", and was last gainfully employed in 1992.  His employment history singularly included self-employment as a carpenter.

8.  Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities, in conjunction with his education and work history, rendered him unable to maintain substantially gainful employment from May 29, 2008.



CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of May 29, 2008 for the increased rating of 20 percent for a left shoulder disability have been met.  38 U.S.C.§ 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.10, 4.16(a), 4.71a, Diagnostic Code 5201 (2016).

2.  The criteria for TDIU from May 29, 2008 are met.  38 U.S.C.§§ 1155, 5107; 38 C.F.R. § 4.1, 4.3, 4.10, 4.16(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran requested that his increased left shoulder disability rating and his TDIU be provided from June 1, 2008.  See Veteran's April 2016 Notice of Disagreement.  The Board is granting both issues effective May 29, 2008.  Given the Board's favorable disposition of the claims, failure to discuss VA's duties to notify and assist will result in harmless error.

Effective Dates

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.§ 5110(a); 38 C.F.R. § 3.400. 

Where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.§ 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Harper v. Brown, 10 Vet. App. 125 (1997). 

Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.§ 5110 (a), (b)(2); 38 C.F.R. § 3.400 (o); Hazan v. Gober, 10 Vet. App. 511 (1997).

Left shoulder

As outlined above, the issues on appeal are an earlier effective date for the grant of a 20 percent rating for a left shoulder disability and for the grant of TDIU.

The Veteran filed his claim for service connection for a left shoulder disability on May 29, 2008.  

In February 2014, the Veteran was afforded a VA shoulder examination.  He reported that in 2008 his left ankle gave out and he fell and fractured his left shoulder (proximal humerus).  He was treated with a sling and physical therapy.  He reported continued discomfort and stiffness in motion.  When asked about the functional limitations of his left shoulder, the Veteran reported that during a flare-up of symptoms his abduction and flexion "may be limited to 90 degrees."  Range of motion testing revealed left shoulder flexion to 170 degrees, with objective painful motion at 165 degrees, and left shoulder abduction to 140 degrees, with objective painful motion at 140 degrees.  After repeat testing, the Veteran's left shoulder flexion was limited to 175 degrees and his abduction was limited to 140 degrees.  Muscle strength testing for left flexion and abduction was limited to active movement against gravity (3/5).  He had positive empty-can test, positive external rotation/infraspinatus strength test, cross-body adduction test, and positive lift-off subscapularis test for his left shoulder.  Regarding functional impact, the Veteran reported he was unable to do a job requiring repetitive movement of the left shoulder. 

In a July 2014 rating decision, the RO granted entitlement to service connection for a left shoulder disability with an initial 10 percent rating effective May 29, 2008.

In March 2015, CAVC found that the Board should have addressed TDIU in its October 2014 decision.  It vacated the Board's "denial" of TDIU, and remanded the issue for adjudication.  As a result, in May 2015, the Board remanded TDIU to the RO so that the Veteran could be afforded updated VA examinations for his service-connected disabilities (left knee, left ankle, and left shoulder).  The Board also requested that the Veteran submit a completed TDIU form. 

Within a year of the July 2014 rating decision, additional evidence in the form of a May 2015 addendum to the February 2014 VA examination was provided.  The May 2015 addendum noted that the Veteran provided a reasonable and credible account of his increased symptoms during a flare-up, but that the examiner could not provide a description of additional disability in terms of range of motion without resorting to speculation and conjecture.  This new evidence would be material to the rating assigned to the Veteran's left shoulder disability.

In a June 2015 rating decision, the RO continued the Veteran's 10 percent rating for his left shoulder disability following the July 2014 new and material evidence.

In March 2016, within a year of the June 2015 rating decision, the RO provided an additional VA shoulder examination.  The Veteran reported that he had pain and decreased range of motion of his left shoulder following a fall and injury.  He noted that "over the past five years, pain and difficulty with movement has worsened.  Worse with lifting, overhead activities, lay on the left side, pushing, and pulling."  He reported daily pain with flares of increased pain five days per week, with each flare lasting 8 to 12 hours.  On range of motion testing, the Veteran had flexion and abduction to 90 degrees.  He was "limited in his ability to lift, perform overhead activities."  The Veteran was able to complete repeat range of motion tests, and did not have additional functional loss or range of motion after testing.  His left shoulder forward flexion and abduction strength had increased to 4/5.  He did not have ankylosis or instability.  The examiner noted that activities involving shoulder range of motion and weight bearing (reaching, lifting/carrying, pushing/pulling) caused left shoulder pain.  "Decreased range of motion affects use of upper extremity."

A March 2016 rating decision then provided an increased 20 percent rating for his left shoulder disability, effective March 23, 2015.  The RO indicated that the March 23, 2015 date was provided because that was the "date the claim for individual unemployability was received via Joint Motion for Remand."  This is an incorrect view of the claim for TDIU.  As indicated above, and reiterated in the JMR, a claim for TDIU is raised during a claim for an increased rating if there is an indication of an impact on employment.  See Rice, supra.  The October 2014 Board decision that was vacated noted that TDIU was not raised.  As the JMR and 2015 Board remand indicate, TDIU was raised in conjunction with the increased knee rating, and as such, has been on appeal since May 29, 2008.  

The Board must determine a "date of receipt of claim" and a "date entitlement arose" and determine if an earlier effective date for the increased 20 percent rating can be provided.  Arguably, the Veteran did not file a formal claim for an increased rating for his left shoulder disability.  Likely, the RO granted the 20 percent rating based on the findings of the March 2016 VA examination.  However, the Board must determine if an alternate situation can be formed from the history of the claims to provide for a greater benefit for the Veteran.  Here, the Board decides that this is possible.

Following the July 2014 rating decision which granted service connection for a left shoulder disability, additional new and material evidence was added related to the left shoulder rating within one year (May 2015), keeping the claim from becoming final.  As such, a second rating decision addressing the left shoulder rating was issued in June 2015.  However, within a year of that decision new and material evidence was added related to the left shoulder disability (March 2016 VA examination), again keeping the claim from becoming final.  Following the March 2016 VA examination evidence, another rating decision was issued in March 2016 providing a 20 percent rating effective March 23, 2015.  The Veteran did not appeal the rating provided, but did appeal the effective date assigned.  Here, as a claim for an increased rating was not ongoing, this increased rating stemmed from the ongoing initial rating provided in the 2014 rating decision.  This allows the Board to look beyond the JMR date that the RO used in determining the correct effective date.  The 2014 rating decision was an appeal that began with the initial filing for service connection on May 29, 2008.  

Next, the Board turns to whether medical evidence showed that the Veteran was entitled to a 20 percent rating prior to March 23, 2015 (determine the date "entitlement arose").  As noted above, the February 2014 VA examination included the Veteran's statement that during flare-ups his left shoulder was limited in motion to shoulder height.  The 2015 addendum included the examiner's statement that he felt the Veteran's complaint of additionally limited motion was credible in view of the medical evidence.  As such, the Board finds that the February 2014 VA examination additionally showed that the Veteran warranted a 20 percent rating for his left shoulder disability.  

Prior to the February 2014 examination there are limited treatment records related to his left shoulder disability.  A private February 2008 record noted that the Veteran had fractured his left proximal humerus three weeks prior and his arm was in a sling.  When the physician moved his shoulder, there was some soreness and "everything seems to be moving as one."  The impression was of a healing fractured left proximal humerus and he was to work on his range of motion and that he needed to be sent to physical therapy.  In May 2008, he was noted to be able to push the elevation of his arm to 120 degrees.  He was able to reach his wallet and touch his face, which he had been unable to do previously.  But he noted he really had to "push to get it to get going."  In June 2008, the Veteran was noted to have been participating in physical therapy and he was able to use his left shoulder to "perhaps 90 to 100 degrees of elevation and it is stiff beyond that" but he was feeling more comfortable.  At this point his physical therapy was discontinued and he was told to continue his exercises on his own.  A July 2008 x-ray continued to show deformity of the left humeral head with progressive osteopenia in the interim.  Although the Veteran was able to "push" his arm to 120 degrees in May 2008, he was noted to be able to lift it to 90 to 100 degrees with stiffness after that in June 2008.  This information does not include how limited his motion would be with repetitive use, as is discussed in the 2014 examination.  Resolving reasonable doubt in the Veteran's favor, the medical evidence that was provided in September 2008 additionally showed that his left shoulder warranted a 20 percent rating.  

Given the above, the Board finds that an earlier effective date of May 29, 2008 is warranted for the 20 percent rating assigned for the Veteran's left shoulder disability.  This effective date is the date of the Veteran's claim for service connection, and as such an earlier effective date is not available.  This warrants a full grant of his benefits on appeal regarding his left shoulder disability.

TDIU

Turning to his claim for an earlier effective date for TDIU, with this decision, the Veteran has a combined disability rating of 60 percent from May 29, 2008.  

Total disability ratings for compensation may be assigned where the Schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a). 

Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a).  Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16 (b).

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability, disabilities resulting from common etiology or a single accident may be considered as one disability.  Here, the Veteran's left ankle, knee, and shoulder disabilities are considered as one disability.  For this reason, the RO granted his entitlement to TDIU in the March 2016 rating decision for his 60 percent combined rating.

In February 2016, the Veteran submitted a formal TDIU claim.  He noted that he was last employed full time in January 1992.  He worked as a carpenter, and stated that he was self-employed "on and off."  He selected that he completed high school, although above that he wrote that it was a "trade school."  He noted he had no additional education or training.  He wrote that his "ankle disability has been a problem since 1960" and it progressively worsened and caused damage to his knee and shoulder.  He stated that he could not walk without pain unless he wore an ankle and knee brace and used a cane.  

A July 2008 joint examination included that the Veteran's left ankle arthritic changes has increased to a moderate degree since he was seen 9 months prior and he required a front lacer ankle brace and use of a cane.  He had pain and fatigue with use of his knee and ankle during examination.  

A December 2012 private treatment record included that the Veteran had pain and tenderness over the medial malleolus over his hardware.  He had mild posterior tibia tendinopathy as well.  The physician recommended screw removal and exostectomy of the medial side of the ankle joint, but the Veteran declined.  He was able to walk around the room without assistive devices, but he had chronic pain.  

In February 2014, a VA knee and shoulder examinations included the Veteran's complaints of daily pain and the need for a brace.  Regarding how his knee impacted his ability to work, the examiner noted that he was unable to do a job requiring weight-bearing activities.  Regarding how his shoulder impacted his ability to work, the examiner noted that he was unable to do a job requiring repetitive movement of the left shoulder.  

A March 2016 knee examination included the Veteran's complaints of pain and difficulty with movement had worsened significantly over the past 3 years.  He reported difficulty with prolonged sitting or standing, ambulation, and climbing stairs.  He reported flare-ups of symptoms four to five times per week lasting six to eight hours.  The functional impact of the Veteran's knee disability was that activities involving weight-bearing and knee range of thotoin caused left knee pain.  His decreased range of motion affected ambulation and use of his lower extremity.

A March 2016 shoulder examination included the Veteran's complaints of pain and decreased range of motion of the left shoulder.  He noticed that over the past five years his pain and difficulty with lifting, overhead activities, lying on the left side, pushing and pulling, had worsened.  The functional impact of his left shoulder disability was listed as activities involving shoulder range of motion and weightbearing (reaching, lifting/carrying, pushing/pulling) caused left shoulder pain.  His decreased range of motion affected the use of his upper extremity.

A March 2016 ankle examination included the Veteran's complaints of pain associated with his left ankle.  In the past 10 years he noted that pain and difficulty with motion had worsened.  He reported difficulty with ambulation, standing for prolonged periods, and climbing stairs.  He reported daily pain with flare-ups of severe pain four to five times per week and lasting all day.  The functional impact of his left ankle disability was listed as activities involving weight bearing and range of motion caused left ankle pain.  His decreased range of motion affected his ambulation and use of his lower extremity.

Regarding entitlement to TDIU from May 29, 2008, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected left ankle, knee, and shoulder disabilities, combined with his education and work history (carpenter) prevented him from securing and following substantially gainful employment.  Therefore, resolving all reasonable doubt in the Veteran's favor, entitlement to a TDIU is granted from May 29, 2008, pursuant to 38 C.F.R. § 4.16(a).  38 U.S.C.§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The earlier effective date of May 29, 2008 is provided as the date the Veteran met the schedular criteria for entitlement to TDIU, and the evidence is in equipoise as to whether his disabilities rendered him unable to obtain and maintain substantially gainful employment from that date.  Notably, May 29, 2008 is also the date of the Veteran's claim for service connection for his left knee disability, from which his disagreement with the initial rating provided the basis for his claim for TDIU under Rice.  As such, no earlier date may be provided for TDIU and the effective date of May 19, 2008 represents a full grant of the benefits on appeal. 

As the date that TDIU was granted has been provided as May 29, 2008 in this decision, the date entitlement to DEA benefits arose is also May 29, 2008.


ORDER

Entitlement to an earlier effective date of May 29, 2008 for the grant of an increased 20 percent rating for a left shoulder disability is granted.

Entitlement to an earlier effective date of May 29, 2008 for the grant of entitlement to TDIU is granted.





______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


